Citation Nr: 1756933	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  10-39 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include rhinitis and sinusitis.

2.  Entitlement to service connection for a right foot disorder other than dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003.  The Veteran also served in the Alabama Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied service connection for rhinitis and dermatitis of the feet.  Based upon new diagnoses rendered during the relevant period on appeal, in an October 2016 decision, the Board bifurcated the issues of entitlement to service connection for dermatitis of the feet and entitlement to service connection for a right foot disorder other than dermatitis.  Service connection for bilateral foot dermatitis was granted in that same decision.

As noted, this matter was previously before the Board in December 2016.  At that time, in pertinent part, the Board remanded the remaining issues on appeal for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, the requested development was not completed on remand and the remaining issues on appeal must once again be remanded for the requested development.

The Veteran testified from Montgomery, Alabama, at a February 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a VBMS appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its December 2016 decision, the Board directed the AOJ to obtain potentially outstanding National Guard service personnel records and medical documentation, to obtain an addendum opinion to a June 2014 VA foot examination, and to schedule the Veteran for a VA respiratory disorder examination.  Review of the record reflects that the AOJ neither scheduled the Veteran for a respiratory examination nor requested the VA foot examination addendum opinion.  

Further, while it appears the AOJ did attempt to obtain outstanding National Guard records, per the Veteran's claims file, a compact disk that was supposed to contain such records was blank, and it does not appear that the AOJ attempted to obtain a working copy of the disk.  Further, in the March 2017 letter that accompanied the blank disk, the record custodian directed the AOJ to where additional records may be held.  It does not appear that the AOJ followed up this lead.

For the above reasons, the remaining issues on appeal are once again be remanded to complete the development requested by the Board in October 2016.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate record custodians and ask that they provide the Veteran's outstanding National Guard medical records.  In particular, the AOJ should obtain a working compact disk (or paper copies) of the records sent by the AMEDD Record Processing Center in March 2017.  Further, the AOJ should follow up with the record custodians listed in the March 2017 AMEDD Record Processing Center letter if they have not done so already.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2017).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's right foot and respiratory disabilities, not already of record, for the period from January 2017.

3.  Return the June 2014 VA foot examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed right foot metatarsalgia and/or arthritis had onset during a period of during active service, Active Duty for Training (ACDUTRA), and/or inactive duty for training (INACDUTRA), including as due to boot problems while stationed in the Middle East?

In rendering the opinion, please note that the Veteran had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003; and periods of ACDUTRA from September 10, 1988 to September 30, 1988, from July 22, 1989 to August 1989, from May 12, 1990 to May 26, 1990, from April 13, 1992 to April 27, 1992, from June 12, 1993 to June 18, 1993, and from August 15, 1993 to August 22, 1993.

4.  Schedule the appropriate VA examination to address the currently diagnosed respiratory disorders.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  What are all the diagnosed respiratory disorders?  If the VA examiner assesses that the Veteran does not have a diagnosis of rhinitis and/or COPD, the VA examiner should discuss the evidence of record indicating such diagnoses (or lack of diagnoses).

B) Is the previously identified "developmental anomaly" of an aplastic frontal sinus a congenital "defect" or a congenital "disease"?  

	i)  If the sinus disorder is a congenital defect, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran suffers from additional disability due to aggravation of the defect during service, ACDUTRA, and/or INACDUTRA because of a superimposed disease or injury?  If so, what is the identified superimposed disease or injury that occurred during service?

	ii)  If the sinus disorder is a congenital disease, is it clear and unmistakable that the congenital disease of the sinuses preexisted the Veteran's entrance into service, ACDUTRA, and/or INACDUTRA?  
	
	iii)  If the sinus disease preexisted service, is it clear and unmistakable that the pre-existing congenital disease of the sinuses was not aggravated beyond the natural progress of the disorder during service, ACDUTRA, and/or INACDUTRA?  
		a) If a sinus disorder preexisted service, is it clear and unmistakable that there was no increase in sinus disability during service?
		b) If a sinus disorder preexisted service but increased in severity during service, is it clear and unmistakable that any increase in sinus disability during service was due to the natural progress of the preexisting sinus condition? 


C) For any other diagnosed respiratory disorders (other than sinusitis), to include rhinitis and COPD, is it as likely as not (50 percent or higher degree of probability) that the currently diagnosed respiratory disorder(s) had onset during a period of active service, ACDUTRA, and/or INACDUTRA, including as due to the hazardous environmental exposure while stationed in the Middle East? 

In rendering the opinion, please note that the Veteran had active service from June 1986 to October 1986, from November 1990 to August 1991, and from March 2003 to June 2003; and periods of ACDUTRA from September 10, 1988 to September 30, 1988, from July 22, 1989 to August 1989, from May 12, 1990 to May 26, 1990, from April 13, 1992 to April 27, 1992, from June 12, 1993 to June 18, 1993, and from August 15, 1993 to August 22, 1993.

5.  Then, readjudicate the issues of service connection for a respiratory disorder, to include rhinitis and sinusitis, and service connection for a right foot disorder (other than dermatitis).  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




